Citation Nr: 0509280	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-37 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for a psychiatric 
disorder, currently evaluated as 30 percent disabling.

1.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
that confirmed the veteran's rating for his service connected 
psychiatric disorder at a 30 percent evaluation, and which 
denied the veteran entitlement to individual unemployability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the veteran has been receiving 
treatment at a VA facility. The veteran was most recently 
examined by the VA for compensation purposes in December 
2000.   As such, the Boar is of the opinion that a 
contemporaneous examination is warranted.  The Board regrets 
the additional delay in the adjudication of the veteran's 
claim that a remand will entail.  However, it is necessary to 
ensure that the veteran gets all consideration due him under 
the law. 

Accordingly, this claim is remanded for the following 
development:
		
1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers 
who have treated him for any psychiatric 
disorder since December 2000.  After 
obtaining any necessary releases, all 
available identified records should be 
obtained and associated with the 
veteran's claims folder.  The RO request 
the veteran to submit copies of any 
pertinent evidence in his possession nit 
previously submitted as required by 
38 C.F.R. § 3.159 (2004).  

2.  The RO should request the treatment 
records from the Albany, New York, VA 
Medical facility from July 2000 to the 
present.

3.  A VA examination should be conducted 
by a psychiatrist to determine the 
present level of severity of the 
veteran's psychiatric disability.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination to the examination.  
All necessary tests and studies should be 
accomplished.  Request the examiner 
obtain a detailed occupational history 
and render an opinion on the extent to 
which the veteran's psychiatric disorder 
affects his occupational and social 
functioning.  The examination should 
include a Global Assessment of 
Functioning (GAF) score.

4.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



